United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.G., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1691
Issued: May 1, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 7, 2018 appellant filed a timely appeal from an August 13, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.3

1

Appellant timely requested oral argument pursuant to section 501.5(b) of the Board’s Rules of Procedure. 20
C.F.R. § 501.5(b). By order dated March 8, 2019, the Board exercised its discretion and denied the request, finding
that the arguments on appeal could adequately be addressed in a decision based on the case record. Order Denying
Request for Oral Argument, Docket No. 18-1691 (issued March 8, 2019).
2
3

5 U.S.C. § 8101 et seq.

The Board notes that following the April 13, 2018 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this evidence for
the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish a left knee condition
causally related to the accepted September 28, 2017 employment incident.
FACTUAL HISTORY
On October 4, 2017 appellant, then a 46-year-old nurse, filed a traumatic injury claim
(Form CA-1) alleging that she injured her left knee on September 28, 2017 while in the
performance of duty. She reported that as she turned away after obtaining patient information
from a coworker she twisted her knee and it popped, and then developed pain and swelling. The
employing establishment indicated on the reverse side of the claim form that an investigation of
the incident did not support appellant’s statement.
In an October 4, 2017 authorization for examination and/or treatment (Form CA-16), W.T.,
a workers’ compensation program manager at the employing establishment, authorized medical
treatment by Dr. George Ozoude, a Board-certified orthopedic surgeon. W.T. checked a form box
indicating doubt that her condition was caused by an injury sustained in the performance of duty.
In a development letter dated October 10, 2017, OWCP advised appellant of the type of
factual and medical evidence needed to establish her claim and provided a questionnaire for her
completion. It afforded her 30 days to respond.
In a November 2, 2017 statement, appellant wrote that she injured her left knee at
approximately 8:30 a.m. on September 28, 2017 when she turned from talking with a team leader
regarding a patient. She indicated that, as she turned and twisted to return to her desk, she heard
her left knee pop and was unable to put pressure on her left leg, but that after a few minutes she
could limp to her desk. Appellant related that after a few minutes the sharp pain diminished and
she continued to work from her desk, ambulating only when necessary. She also reported that she
was also experiencing shortness of breath and coughing that morning, which eventually worsened,
and that at approximately 9:30 a.m. she called her supervisor who advised her to go to her doctor.
Appellant indicated that she also informed her supervisor regarding the left knee incident that day.
She reported that she was treated for acute bronchitis/pneumonia that day, remained off work, and
saw an orthopedic surgeon on October 1, 2017. Appellant described medical treatment and
indicated that she had not returned to work.
On disability slips dated October 1 and 6, 2017 Dr. Ozoude indicated that appellant should
be out of work due to a left knee medial meniscus tear. On a Family and Medical Leave Act
(FMLA) form dated November 7, 2017, he noted that appellant’s condition commenced on
September 28, 2017 and that she was unable to work due to a left knee medial meniscus tear, which
did not allow her to lift, push, pull, or put any strain on the knee. Dr. Ozoude recommended
physical therapy and advised that she would be out of work for approximately six months.
By decision dated November 14, 2017, OWCP denied the claim. It found the
September 28, 2017 incident occurred as alleged, but denied the claim because the medical
evidence submitted was insufficient to establish that the diagnosed condition was causally related
to the September 28, 2017 employment incident.

2

On January 16, 2018 appellant requested reconsideration. She resubmitted her
November 2, 2017 statement. In December 8, 2017 correspondence, Dr. Ozoude advised that
appellant was under his care. He noted that appellant was first seen on October 2, 2017 when she
related that she had injured her left knee by twisting it while in a standing position at work on
September 28, 2017. Dr. Ozoude reported that a magnetic resonance imaging (MRI) scan was
performed on October 4, 2017, which revealed a left medial meniscus tear. He indicated that
appellant’s explanation of her injury demonstrated the cause of her diagnosed left medial meniscal
tear, noting that the injury was often caused by a twisting motion.
By decision dated January 17, 2018, OWCP reviewed the merits of appellant’s claim, but
denied modification of its prior decision, finding that the medical evidence submitted was of
insufficient rationale to establish causal relationship.
On May 15, 2018 appellant again requested reconsideration. She submitted an April 30,
2018 treatment note in which Dr. Alan Tran, Board-certified in family medicine, noted that
appellant was seen for left knee pain. Dr. Tran wrote that appellant related that, while working on
September 28, 2017, she twisted her left knee as she turned around and felt it pop. He described
her complaint of sharp left knee pain, provoked with weight bearing, and noted that she walked
with a visual limp. Physical examination demonstrated moderate tenderness in the right knee with
a positive McMurray’s test. Dr. Tran diagnosed internal derangement of the left knee and advised
that appellant could perform modified duties. In a July 12, 2018 report, he noted her complaint of
mild sharp left knee pain with difficulty walking. Dr. Tran described mild tenderness on palpation
of the left knee with a positive McMurray’s test on the left and repeated his diagnosis.
By decision dated August 13, 2018, OWCP reviewed the merits of appellant’s claim, but
denied modification of its prior decisions. It found that appellant had not provided rationalized
medical opinion evidence sufficient to establish causal relationship between the diagnosed
conditions and the accepted September 28, 2017 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period,4 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To determine if an employee has sustained an injury in the performance of duty, OWCP begins
4

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).

3

with an analysis of whether fact of injury has been established. Generally, fact of injury consists
of two components which must be considered in conjunction with one another. The first
component to be established is that the employee actually experienced the employment incident
which is alleged to have occurred. The second component is whether the employment incident
caused a personal injury and generally can be established only by medical evidence.7
Rationalized medical opinion evidence is required to establish causal relationship. The
opinion of the physician must be based on a complete factual and medical background, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment incident.8
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a left knee
condition causally related to the accepted September 28, 2017 employment incident.
In support of her claim, appellant submitted disability slips dated October 1 and 6, 2017
and an FMLA form dated November 7, 2017 from Dr. Ozoude. In these reports, however,
Dr. Ozoude did not provide a medical opinion that the accepted September 28, 2017 incident
caused or aggravated appellant’s left knee conditions. The Board has held that medical evidence
that does not offer an opinion regarding the cause of an employee’s condition is of no probative
value on the issue of causal relationship.9 These reports, therefore, are insufficient to establish
appellant’s claim.
Dr. Ozoude also provided correspondence, dated December 8, 2017, in which he described
appellant’s recitation that she injured her left knee by twisting it while in a standing position at
work on September 28, 2017. He indicated that an MRI scan was done on October 4, 2017, which
revealed a left medial meniscus tear. Dr. Ozoude opined that appellant’s explanation of her injury
demonstrated that the left medial meniscal tear was caused by this incident, noting that such an
injury was often caused by a twisting motion. The Board initially notes that a copy of the MRI
scan report, which would confirm a medial meniscus tear, is not found in the record before the
Board. The Board has held that a report is of limited probative value regarding causal relationship
if it does not contain medical rationale explaining how a given medical condition/disability was
related to employment factors.10
While Dr. Tran provided treatment notes dated April 30 and July 12, 2018 in which he
discussed appellant’s left knee condition, he did not provide a medical opinion that the accepted
September 28, 2017 employment incident caused or aggravated her left knee condition. Lacking

7

K.L., Docket No. 18-1029 (issued January 9, 2019).

8

S.S., Docket No. 18-1488 (issued March 11, 2019).

9

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

10

See Y.D., Docket No. 16-1896 (issued February 10, 2017).

4

a rationalized medical opinion regarding causal relationship, his reports are therefore of no
probative value.11
As the record lacks rationalized medical evidence establishing causal relationship between
the September 28, 2017 employment incident and appellant’s diagnosed left knee condition, the
Board finds that she has not met her burden of proof.12
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a left knee
condition causally related to the accepted September 28, 2017 employment incident.

11

Id.

12

The Board notes that the employing establishment issued appellant a signed authorization for examination and/or
treatment (Form CA-16) authorizing medical treatment. The Board has held that where an employing establishment
properly executes a CA-16 form, which authorizes medical treatment as a result of an employee’s claim for an
employment-related injury, it creates a contractual obligation, which does not involve the employee directly to pay
the cost of the examination or treatment regardless of the action taken on the claim. See 20 C.F.R. §§ 10.300, 10.304;
G.T., Docket No. 18-1369 (issued March 13, 2019).

5

ORDER
IT IS HEREBY ORDERED THAT the August 13, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 1, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

